EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Einhorn on 3/25/2021.

The application has been amended as follows: 
In the claims:
Claim 1 (currently amended): A method for increasing cardiac function, 
thereby treating, ameliorating, or reversing the effects of a heart failure in an individual in need thereof,
 comprising 
administering via intracoronary injection 

wherein the AC6mut protein-encoding nucleic acid is contained in an adenovirus vector, wherein the AC6mut protein when expressed 

            thereby increasing cardiac function and treating, ameliorating, or reversing the effects of the heart failure.

Claims 23-28 were canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: amendment of the claims to encompass the AC6mut protein known in the relevant art, and applicants’ arguments, remove the basis for the outstanding 35 USC 112-1st ¶ rejection.  Further, the use of the recited AC6mut protein in methods of cardiac gene therapy would not have been obvious at the time of filing essentially for the reasons set forth in the Declaration by inventor Hammond dated 6/22/2020.  Primarily, the in vivo properties of the AC6mut protein in such therapy were unknown, and thus unpredictable.  Given the contrast in cAMP production between the wild-type AC6 and AC6mut, one of skill in the art could not have predictably substituted one for the other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633